                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 LEONARD UMINA,                                           CV 18-175-M-JCL

              Plaintiff,
                                                              ORDER

                vs.

 RODERICK L. MacKENZIE, LUCAS
 LUMINA, and DOES 1-50,

              Defendants.


      Defendants Roderick L. MacKenzie and Lucas Lumina removed this action

to this Court pursuant to 28 U.S.C. § 1441(a) and (b). They assert this Court

possesses diversity jurisdiction over the action under 28 U.S.C. § 1332(a).

      The action Defendants removed was pending in the Superior Court of the

State of California, County of Sacramento. (Doc. 1 at ¶ 1; Doc. 1-3.) But the place

where the removed state court action was pending limits and dictates the specific

United States District Court to which the action may be removed. Specifically, the

removal statute permits removal only “to the district court of the United States for

the district and division embracing the place where [the state court] action is

pending.” 28 U.S.C. § 1441(a).

      In this case, the only district court of the United States which embraces
                                          1
Sacramento County, California – the place where the action that Defendants seek

to remove is pending – is the United States District Court, Eastern District of

California. 28 U.S.C. § 84. Therefore, Defendants’ removal of this case to the

United States District Court, District of Montana, is not permitted under 28 U.S.C.

§ 1441(a), and this action is now filed in an improper venue.

       Because this action is now pending in the wrong venue, the circumstances

invoke the provisions of 28 U.S.C. § 1406(a). “The District Court of a district in

which is filed a case laying venue in the wrong division or district shall dismiss, or

if it be in the interest of justice, transfer such case to any district or division in

which it could have been brought.” 28 U.S.C. § 1406(a). The district court has

discretion in determining whether to either dismiss or transfer an action under §

1406(a). King v. Russell, 963 F.2d 1301, 1304 (9th Cir. 1992).

       Based on the forgoing, IT IS HEREBY ORDERED that this action is

transferred to the Eastern District of California pursuant to section 1406(a).

       DATED this 11th day of October, 2018.




                                          Jeremiah C. Lynch
                                          United States Magistrate Judge




                                             2
